THE COURT.
The above-entitled proceedings were consolidated under one number, L.A. No. 13112, but separate and appropriate orders were entered in each proceeding. Inasmuch as said proceedings and the proceeding entitled R.S. Black and Jimmie Johnston v.Industrial Acc. Com. et al., (L.A. No. 13113) ante, p. 639 [12 P.2d 640], arose out of the same casualty, the Industrial Accident Commission, by its order, joined them and applied the evidence and proceedings given and taken in each case, so far as they were pertinent and material, to each of said other cases. *Page 775 
Case L.A. No. 13113 contains the evidence upon which the awards were made in each case.
[1] Upon the authority and the grounds stated in said case, L.A. No. 13113, those portions of the orders and awards made in each of the above-entitled causes, which discharged the Constitution Indemnity Company from liability on the theory that it was not the insurer of employer R.S. Black, are annulled and vacated.
An order of annulment of said orders and awards is hereby ordered entered in each of said proceedings contained in record L.A. No. 13112.
Rehearing denied.
 *Page 1